IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-21135
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

ERVIN LUVEAIL FONTENOT, also known as
“Iron” Fontenot,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-99-CR-411-1
                      --------------------
                        December 13, 2000

Before DAVIS, STEWART, and PARKER, Circuit Judges.

PER CURIAM:*

     Ervin Luveail Fontenot appeals his convictions on three

counts of making a false statement to a licensed firearms dealer

in an attempt to obtain a firearm, in violation of 18 U.S.C.

§§ 922(a)(6) and 924(a)(2).   He first contends that the district

court committed plain error in issuing the jury instructions.    He

has not shown that any error made by the district court affected

substantial rights.   See United States v. Polk, 118 F.3d 286,

294-95 (5th Cir. 1997); United States v. Olano, 507 U.S. 725,


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 99-21135
                                 -2-

732-35 (1993).   Fontenot also contends that the district court

erred when it sustained the Government’s objection to a defense

request to review a government witness’s personal firearms

license.    He has failed to show that the court abused its

discretion in its ruling.    Consequently, Fontenot’s conviction is

AFFIRMED.